Exhibit 10.7

JACOBS ENGINEERING GROUP INC.
FORM OF RESTRICTED STOCK UNIT AGREEMENT

(Time-Based Vesting)

(Awarded Pursuant to the 1999 Outside Director Stock Plan, as Amended and
Restated)

This Agreement is executed as of this ___ day of January 20__, by and between
JACOBS ENGINEERING GROUP INC. (the “Company”) and ___________ (“Director”)
pursuant to the Jacobs Engineering Group Inc. 1999 Outside Director Stock Plan,
as amended and restated (the “Plan”). Unless the context clearly indicates
otherwise, capitalized terms used in this Agreement, to the extent they are
defined in the Plan, have the same meaning as set forth in the Plan.

1.Restricted Stock Units

Pursuant to the Plan, and in consideration for services rendered to the Company
or for its benefit, the Company hereby issues, as of the above date (the “Award
Date”) to Director _______ restricted stock units in accordance with the Plan
and this Agreement (the “Restricted Stock Units”).  Each Restricted Stock Unit
represents the right to receive one share of Common Stock of the Company
(subject to adjustment pursuant to the Plan) in accordance with the terms and
subject to the conditions (including the vesting conditions) set forth in this
Agreement and the Plan. If, with respect to the Restricted Stock Units, the
Director has made an effective and operative deferral election (“DDP Deferral
Election”) under the Jacobs Engineering Group Inc. Directors Deferral Plan
(“DDP”) with respect to the shares underlying this Agreement, the terms of the
DDP and DDP Deferral Election governing the time of delivery of the shares
underlying this Agreement that become vested, if any, are incorporated by
reference herein.

2.Vesting and Distribution

 

(a)

The Restricted Stock Units shall not be vested as of the Award Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement.  After the Award Date, the Restricted Stock Units will become 100%
vested on the first to occur of the following: (i) the one-year anniversary of
the Award Date or (ii) the date of the Company’s 2019 annual shareholder meeting
occurring after December 31, 2018 (the first to occur being the “Vesting Date”),
provided that Director remains a director of the Company continuously through
such Vesting Date.  Restricted Stock Units that have vested and are no longer
subject to forfeiture are referred to herein as “Vested Units.”  Restricted
Stock Units that are not vested and remain subject to forfeiture are referred to
herein as “Unvested Units.”

 

(b)

The provisions of the Plan relating to the Restricted Stock Units, including all
amendments, revisions and modifications thereto as may hereafter be adopted, are
hereby incorporated into this Agreement as if set forth in full herein.

 

(c)

In the event Director ceases to be a director of the Company prior to the
Vesting Date for any reason, including by reason of death while in office, the
Director becoming Disabled (unless the Board of Directors in its sole discretion
determines that the Restricted Stock Units shall continue to vest following the
death or disability of Director), resignation, disqualification or removal,
Director

 

--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Restricted Stock Unit Agreement

Page 2 of 4

 

 

shall, for no consideration, forfeit and surrender to the Company the Unvested
Units held by Director on the date of such termination.

 

(d)

Except as set forth in Section 4, below, Director shall have no rights partial
or otherwise as a stockholder (including, without limitation, any voting rights
or rights to receive dividends with respect to the shares of Common Stock
subject to the Restricted Stock Units) with respect to either the Restricted
Stock Units granted hereunder or the shares of Common Stock represented by the
Award, unless and until the Restricted Stock Units have vested pursuant to this
Section 2 and the shares of Common Stock represented by the Award are issued in
respect of Vested Units, and then only to the extent of such issued shares and
only with respect to dividends or other matters occurring after the date of
issuance.

 

(e)

Each Vested Unit shall be settled by the delivery of one share of Common Stock
(subject to adjustment pursuant to Section 5 of the Plan), and unless the Board
of Directors elects to settle the Vested Unit in another form of consideration
of equivalent value (as determined by the Board of Directors in its sole
discretion) in connection with or following a Change in Control. If the Director
has not made any DDP Deferral Election with respect to Restricted Stock Units
that become vested, settlement will occur on the Vesting Date. If the Director
has made a DDP Deferral Election, deferred Vested Units shall be settled as soon
as practicable following the date elected on the Director’s operative DDP
Deferral Election or other settlement date set forth under the terms of the DDP.
In any event, the Company will transfer such Shares to Director or Director’s
designee subject to Director’s satisfaction of any required tax withholding
obligations as set forth in Section 5 hereof and any other restrictions, if any,
imposed by the Company pursuant to the terms and conditions of the Plan and this
Agreement.  

 

(f)

The Restricted Stock Units may not be sold, assigned, hypothecated, transferred
or otherwise disposed of other than by will or by the laws of descent and
distribution.

3.Section 409A Compliance

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed as necessary to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) to avoid the imposition of any taxes or other penalties
under Section 409A of the Code.  The Board of Directors, in its sole discretion,
shall determine the requirements of Section 409A of the Code applicable to the
Plan and this Agreement and shall interpret the terms of each consistently
therewith. Under no circumstances, however, shall the Company have any liability
under the Plan or this Agreement for any taxes, penalties or interest due on
amounts paid or payable pursuant to the Plan and/or this Agreement or any DDP
Deferral Election, including any taxes, penalties or interest imposed under
Section 409A of the Code.

4.Dividend Equivalent Rights

The Director is entitled to a “Dividend Equivalent Right” (a) with respect to
each Unvested Unit, to the extent the Company pays an ordinary cash dividend
with respect to



 

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Restricted Stock Unit Agreement

Page 3 of 4

 

outstanding Jacobs Common Stock while such Unvested Unit remains outstanding,
and (b) under the DDP with respect to each Vested Unit for which delivery of the
underlying share of Common Stock has been deferred pursuant to a DDP Deferral
Election, to the extent the Company pays any cash dividend with respect to
outstanding Jacobs Common Stock while such Vested Unit remains outstanding. The
term “Dividend Equivalent Right” shall mean a dollar amount equal to the
per-share cash dividend paid by the Company. Any Dividend Equivalent Right will
be subject to the same vesting, payment, and other terms and conditions
(including, if applicable, the terms of the DDP and DDP Deferral Election) as
the Restricted Stock Unit to which it relates.  

Except as otherwise provided under the terms of the DDP or DDP Deferral
Election, if applicable: (a) any vested Dividend Equivalent Right will be paid
to the Director in cash at the same time the underlying share of Common Stock is
delivered to the Director; and (b) the Director will not be credited with
Dividend Equivalent Rights with respect to any Restricted Stock Unit that, as of
the record date for the relevant dividend, is no longer outstanding for any
reason (e.g., because it has been settled in Common Stock or has been
terminated), and the Director will not be entitled to any payment for Dividend
Equivalent Rights with respect to any Restricted Stock Unit that terminates
without vesting.  For purposes of this Agreement, a Vested Unit that has not yet
been settled (e.g., because of a DDP Deferral Election) shall be considered
outstanding for purposes of this Section 4.

5.Payment of Withholding Taxes

The payment of withholding taxes, if any, due upon the issuance of the Common
Stock underlying a Restricted Stock Unit may be satisfied by instructing the
Company to withhold from the shares of Common Stock issued that number of shares
having a total Fair Market Value equal to the amount of income and withholding
taxes due (up to the minimum required tax withholding rate for the Director, or
such other rate that will not cause an adverse accounting consequence or cost)
as determined by the Company. Under no circumstances can the Company be required
to withhold from the shares of Common Stock that would otherwise be delivered to
Director a number of shares having a total Fair Market Value that exceeds the
amount of withholding taxes due as determined by the Company at the time the
shares of Common Stock were issued. Director acknowledges and agrees that,
except as would result in adverse tax consequences under Section 409A of the
Code, the Company may delay the delivery of the shares of Common Stock that
would otherwise be delivered to Director until Director has made arrangements
satisfactory to the Company to satisfy any tax withholding obligations of
Director.

6.Services as Director

Nothing in this Agreement shall be interpreted as creating an employer/employee
relationship between the Company and Director.

7.Miscellaneous Provisions

This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. All terms defined in the Plan and used in
this Agreement (whether or not capitalized) have the meanings as set forth in
the Plan. Subject to the limitations of the Plan, the



 

 

 



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Restricted Stock Unit Agreement

Page 4 of 4

 

Company may, with the written consent of Director, amend this Agreement. This
Agreement shall be construed, administered and enforced according to the laws of
the State of California.

8.Agreement of Director

By signing below or electronically accepting this Award, Director (1) agrees to
the terms and conditions of this Agreement, (2) confirms receipt of a copy of
the Plan, the prospectus and all amendments and supplements thereto, and
(3) appoints the Secretary of the Company and each Assistant Secretary of the
Company as Director’s true and lawful attorney-in-fact, with full power of
substitution in the premises, granting to each full power and authority to do
and perform any and every act whatsoever requisite, necessary, or proper to be
done, on behalf of Director which, in the opinion of such attorney-in-fact, is
necessary to effect the forfeiture of the Restricted Stock Units to the Company,
or the delivery of the Common Stock to Director, in accordance with the terms
and conditions of this Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
set forth above.

 

JACOBS ENGINEERING GROUP INC.

By:

  

 



 

 

 

